UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6110



THOMAS EARL SMITH,

                                            Petitioner - Appellant,

          versus


WARDEN, NOTTOWAY CORRECTIONAL CENTER,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-00-1240-AM)


Submitted:   June 11, 2002                 Decided:   August 5, 2002


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Earl Smith, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Earl Smith seeks to appeal portions of the district

court’s   order   denying   relief   on    his    petition   filed   under   28

U.S.C.A. § 2254 (West 1994 & Supp. 2001).               Specifically, Smith

challenges the denial of his claim that counsel was ineffective for

failing   to   preserve   for   appeal    a   claim   that   the   prosecution

introduced irrelevant evidence and a claim that his conviction was

obtained by prosecutorial misconduct.            We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. See Smith v. Warden,

Nottoway Corr. Ctr., No. CA-00-1240-AM (E.D. Va. filed Dec. 10,

2001 & entered Dec. 11, 2001).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                     DISMISSED




                                     2